Title: From George Washington to Brigadier General David Wooster, 12 April 1777
From: Washington, George
To: Wooster, David



Sir
Morristown April 12th 1777.

Your Letter of the 28th Ulto covering the Proceedings of a Court Martial against William Stone and Alexander Fulton I received a few days ago. Having maturely considered those Proceedings, I confirm the Sentence decreed against William Stone and transmit you a Warrant for his Execution. The Name of the person who will act as provost, you will insert in the blank left for that purpose.

The Sentence against Alexander Fulton I do remit, and you will discharge him; At the same time I wish you to caution him against a like conduct in future, and to assure him the rules of War & the principles of Justice would have justified his execution. I am Sir Yr Most Hble Servt

G:W:

